DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8, 10, 12, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2009/010161, hereinafter Kawasaki) in view of Sughwan (JP 2014/192267, hereinafter Sughwan) and further in view of Matsumoto (US 2016/0046045, hereinafter Matsumoto).
With respect to claim 1, Kawasaki discloses a workpiece conveyance apparatus for conveying a workpiece (fig. 1), the workpiece conveyance apparatus comprising:
a conveyance path (40; substrate surfacing pad);
a gas flotation section that gas-floats the workpiece over the conveyance path (fig. 2; Para 0023; the substrate surfacing pads 40a blow out the air 60 from the top surface); a movable holding section (44a and 44b of fig. 3) that holds the workpiece floated by the gas flotation section to move on the conveyance path along with the workpiece (Para 0035); a treatment region conveyance path that is located on the conveyance path (Para 0038-39; the area around the beam incidence position 55 where the laser annealing is performed), and includes a treatment region where predetermined treatment for the workpiece is performed (laser annealing); a controller (para 0026; control part 7);wherein the movable holding section comprises at least two or more holding sections along a movement direction of the conveyance path (44a  and 44b of fig. 3).
	Kawasaki does not explicitly disclose each of the holding sections is capable of switching between release of holding and holding the workpiece during movement of the workpiece; each of the holding sections is capable of changing a holding force by 
In an analogous art, Sughwan discloses each of the holding sections is capable of switching between release of holding and holding for the workpiece during movement of the workpiece (Para 0038 and 0039; Claim 11; releasing the substrate for treatment and holding after it back after the treatment), each of the holding sections is capable of changing a holding force by which the holding section holds the workpiece (para 0033; holding pin moves up or down independently of each other to hold and release the substrate), and the controller individually controls the holding sections to reduce the holding force thereof before reaching the treatment region conveyance path (para 0034; dropping holding pins to release the substrate during processing), to then release holding of the workpiece (para 0034; releasing substrate), to restart holding of the workpiece at a reduced holding force after passing the treatment region conveyance path (para 0034), and thereafter to increase the holding force from the reduced holding force (para 0034; substrate is supported again after processing by raising the pins).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Sughwan’s disclosure in order to adjust the holding force and area according to the processing requirements.

In an analogous art, Matsumoto discloses that the controller controls the holding sections to reduce the holding force thereof while continuing to hold the work piece.
(para 0027 and 0028; suction force can be adjusted/lowered while holding the substrate by regulating pressure).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki/Sughwan’s device by adding Matsumoto’s disclosure in order to adjust the holding force during the semiconductor processing to achieve the optimal results.
With respect to claim 2 Kawasaki/Sughwan discloses the workpiece conveyance apparatus according to claim 1.
Kawasaki does not explicitly disclose wherein the controller acquires positional information on the conveyance path of the movable holding section, causes the holding sections to perform operation for releasing holding of the workpiece in the treatment region conveyance path on the basis of the positional information, and controls operation for performing the holding in the conveyance path other than the treatment region conveyance path.
In an analogous art, Sughwan discloses that the controller acquires positional information on the conveyance path of the movable holding section, causes the holding sections to perform operation for releasing holding of the workpiece in the treatment region conveyance path on the basis of the positional information (Para 0047), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Sughwan’s disclosure in order to adjust the position of the substrate to perform the treatment. 
	With respect to claim 3, Kawasaki further discloses wherein at least two  holding sections along the movement direction of the conveyance path are located on the same axis along the movement direction  (Para 0035; both substrate holders 44a and 44b are located on the same axis).
With respect to claim 4, Kawasaki further discloses another gas flotation section wherein one of the gas flotation section in the treatment region conveyance path (40b of fig. 2) is different from another one of the gas flotation sections in a region of the conveyance path outside of the treatment region conveyance path (40b is different than 40a).
With respect to claim 5, Kawasaki further discloses that wherein the holding sections are in a non-contact state with the workpiece when the holding is released (It is obvious that when the substrate holders 44a and 44b declamp the substrate, substrate will not be in contact with them.
With respect to claim 6, Kawasaki further discloses wherein each of the holding sections comprises a support section to hold (74a and 74b of fig. 4) that hold the a lower surface side (Para 0045) of the work piece, and an elevating and lowering mechanism operable to elevate the support section to hold the workpiece and to lower 
With respect to claim 7, Kawasaki/Sughwan discloses the workpiece conveyance apparatus according to any one of claims 1 to 6.
Kawasaki does not explicitly disclose wherein each of the holding sections comprises an upper holding to hold the workpiece on an upper surface side of the work piece, and have an elevating and lowering mechanisms operable to elevate the upper holding sections to release the workpience and to lower the upper holding section to hold the workpiece, and to lower the upper holding section to hold the workpiece.
In an analogous art, Sughwan wherein each of the holding sections comprises an upper holding to hold the workpiece on an upper surface side of the work piece (para 004), and have an elevating and lowering mechanisms operable to elevate the upper holding sections to release the workpience and to lower the upper holding section to hold the workpiece, and to lower the upper holding section to hold the workpiece (para 0044 and 0045).
 Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Sughwan’s disclosure in order to adjust the position of the substrate to perform the treatment. 
With respect to claim 8, Kawasaki/Sughwan discloses the workpiece conveyance apparatus according to claim 1.
Kawasaki does not explicitly wherein each of the holding sections has an electrostatic holding section or a suction holding section.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Sughwan’s disclosure in order to hold the substrate for processing.
With respect to claim 10, Kawasaki/Sughwan discloses the workpiece conveyance apparatus according to claim 1.
	Kawasaki does not explicitly disclose wherein each of the holding sections changes size of a holding surface thereof having holding force to change the holding force(Para 0006; releasing the support for partial area of the substrate will change the holding force).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Sughwan’s disclosure in order to adjust the holding force and area according to the processing requirements.
	With respect to claim 12, Kawasaki further discloses wherein the predetermined treatment is laser annealing (Para 0002; laser annealing).
With respect to claim 13, Kawasaki discloses a position detection section (41 of fig. 2) that acquires a position of the workpiece on the treatment region conveyance path (Para 0025);
a position controller (42 of fig. 2) that controls the height position adjustment (Para 0026 and 0027), wherein the position controller receives a detection result of the position detection section (Para 0027;the height control mechanism 42 moves the substrate surfacing pad 40b along Z axial direction base on the height of the substrate 
Kawasaki discloses adjusting a height position of the workpiece (Para 0026).
Kawasaki does not explicitly disclose a height position adjustment section that adjusted the height position. It is obvious to one an ordinary skilled in the art, that there has to be a mechanism/means for adjusting the height position.  
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by having a means/unit/section that adjusts the height of the work piece and is controlled by the position controller in order to adjust the position of the substrate according to the system requirements. 
With respect to claim 16, Kawasaki further discloses a semiconductor manufacturing apparatus comprising the workpiece conveyance apparatus according to any one of claims 1 to 15 claim  wherein a workpiece is a semiconductor (Para 0002).
With respect to claim 17, Kawasaki discloses a workpiece conveyance method for conveying a workpiece (Para 0035) on a conveyance path that includes a treatment region conveyance path where predetermined treatment for the workpiece is performed, the workpiece conveyance method comprising:
gas-floating the workpiece (fig. 2; Para 0023; the substrate surfacing pads 40a-c blow out the air 60 from the top surface);and
holding the floating workpiece by a movable holding section (44a and 44b of fig. 3) that moveson the conveyance path along with the workpiece (Para 0035), the 
Kawasaki does not explicitly disclose each of the holding sections is capable of switching between release of holding and holding the workpiece during movement of the workpiece; each of the holding sections is capable of changing a holding force by which the holding section holds the workpiece, and the controller individually controls the holding sections to reduce the holding force thereof before reaching the treatment region conveyance path, to then release holding of the workpiece, to restart holding of the workpiece at a reduced holding force after passing the treatment region conveyance path, and thereafter to increase the holding force from the reduced holding force.
In an analogous art, Sughwan discloses each of the holding sections is capable of switching between release of holding and holding for the workpiece during movement of the workpiece (Para 0038 and 0039; Claim 11; releasing the substrate for treatment and holding after it back after the treatment), each of the holding sections is capable of changing a holding force by which the holding section holds the workpiece (para 0033; holding pin moves up or down independently of each other to hold and release the substrate), and the controller individually controls the holding sections to reduce the holding force thereof before reaching the treatment region conveyance path (para 0034; dropping holding pins to release the substrate during processing), to then release holding of the workpiece (para 0034; releasing substrate), to restart holding of the workpiece at a reduced holding force after passing the treatment region conveyance path (para 0034), and thereafter to increase the holding force from the reduced holding force (para 0034; substrate is supported again after processing by raising the pins).

Kawasaki/Sughwan does not explicitly disclose that the controller controls the holding sections to reduce the holding force thereof while continuing to hold the work piece.
In an analogous art, Matsumoto discloses that the controller controls the holding sections to reduce the holding force thereof while continuing to hold the work piece.
(para 0027 and 0028; suction force can be adjusted/lowered while holding the substrate by regulating pressure).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki/Sughwan’s device by adding Matsumoto’s disclosure in order to adjust the holding force during the semiconductor processing to achieve the optimal results.
With respect to claim 18, Kawasaki further discloses that wherein the holding sections are in a non-contact state with the workpiece when the holding is released (It is obvious that when the substrate holders 44a and 44b declamp the substrate, substrate will not be in contact with them.
With respect to claim 19, Kawasaki/Sughwan discloses the workpiece conveyance apparatus according to claim 1.
Kawasaki does not explicitly wherein each of the holding sections comprises a plurality of individually controllable suction sections.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Sughwan’s disclosure in order to hold the substrate for processing.

Response to Arguments
This action is response to applicant’s communication filed on 03/01/2021. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816